EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Luitjens on 2/3/2022.

The claims dated 11/30/2021 have been amended as follows:
CANCEL CLAIM 2
CANCEL CLAIM 4
CANCEL CLAIM 6
CANCEL CLAIM 7

ALLOWABILITY NOTICE
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 11/30/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/31/2021 listed below have been reconsidered as indicated.
a)	The rejection of claims 8 and 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are rendered moot in view of the cancellation of the claims and are withdrawn as such.

b)	The rejection of claims 8 and 19-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rendered moot in view of the cancellation of the claims and are withdrawn as such.

c)	The rejection of claim(s) 1 and 11-18 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greenberg (Ann Neurol. 2005. 57:664-678; cited on the 7/16/2019 IDS) as evidence by Affymetrix Probe Information 2.0, are withdrawn in view of the amendments to claim 1.

d)	The rejections of claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg (Ann Neurol. 2005. 57:664-678) as evidence by Affymetrix Probe Information 2.0 in view of Marioni (Genome Res. 2008. 18:1509-1517) are withdrawn in view of the amendments to claim 1 and the cancellation of claim 3.

e)	The rejections of claims 1 and 15-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (PNAS. 2012. 109(43):17609) are withdrawn in view of the amendments to claims.

Claim Interpretation
	Claim 1 is drawn to a method for establishing the IFN expression profile of a tissue from a subject. The type of tissue is limited to salivary gland and/or muscle tissue from an autoimmune rheumatic disease patient. The first recited step is to prepare a salivary gland and/or muscle tissue sample of the autoimmune rheumatic disease patient. The second recited step is to analyze the prepared tissue sample of the first step for the presence of two markers of type I IFN activity and two or more markers of type II IFN activity. The two markers of type I IFN activity are MDA5 and IFIT3. The two or more markers of type II IFN activity are selected from GBP1, GBP2, INDO, UBD, RARRES3, CXCL10, IL18BP, SERPING1 and GBP5. The claim is not limited to only analyzing MDA5 and IFIT3 along with at least two of GBP1, GBP2, INDO, UBD, RARRES3, CXCL10, IL18BP, SERPING1 and GBP5. The analyzing step broadly encompasses the analysis of any other markers including additional markers of type I 
The claim encompasses any additional steps and/or elements based on the use of the term “comprising” in the preamble.
The claim is interpreted as encompassing methods that prepare a tissue sample of salivary gland and/or muscle and analyze the lysate for MDA5 and IFIT3 and at least two markers selected from GBP1, GBP2, INDO, UBD, RARRES3, CXCL10, IL18BP, SERPING1 and GBP5. The notion that the genes have the inherent property of being either a marker of type I IFN activity or type II IFN activity does not need to be recognized by the prior art. Knowing whether a gene is a marker of type I IFN activity or type II IFN activity does not affect how the steps of preparing a tissue or analyzing the prepared tissue are carried out. Furthermore, the term “markers of type I IFN activity” and “markers of type II IFN activity” are terms assigned by applicant and does not alter the fact that these genes were previously known in the field.
While the preamble of the claim states “a method for establishing the IFN expression profile”, there is nothing in the body of the claim that requires establishing the IFN expression profile. The positively recited, active method steps are interpreted as 

Claims 12-14 limit claim 1 by requiring 3, 4 or 5 markers of type II IFN activity are analyzed.

Claims 15-18 further limit claim 1 by narrowing the markers of type II IFN activity that are analyzed and by virtue of depending from claim 1, require at least two or more markers of type II IFN activity are analyzed. For example, in claim 15, the two or more markers of type II IFN activity are both of GBP1 and GBP2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods include a combination of genes analyzed in particular types of tissue lysates and these methods are not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634